Title: To George Washington from Josiah Parker, 24–28 February 1785
From: Parker, Josiah
To: Washington, George



Portsmouth [Va.] February 24[–28]th 1785.

I feel myself much honored with your very friendly polite letter of the 6th Ultimo, which by some means or other did not reach me untill the 10th Instant. About the 1st I sent to Richmond by my deputy a letter to my care from your Nephew to you. this letter was put into the post office at Richmond, but least it should miscarry I have the pleasure to inform you that about the middle of December he was at Turks Island on his way to Charles Town and much on the recovery. next Saturday I am to have your acorns from Princess Anne and some of the honey Suckles if to be found, but as it is not an evergreen it may be difficult now to procure, but as the Mistake if any will be of so little consequence I have requested my friends Colo. Thorowgood & Willoughby to send those supposed to be the Honey Suckle which probably may be the wild Jessamine, both of which I think beautifull; some of my friends indeed I myself have some very good grape vines. It is not known by me if you have those things in abundance with you or not. The Live oak if

it will live with you at all must be in your most sandy soil. & the Jessamines & Honey Suckles in the most swampy.
The mode you have adopted for the remainder of your days are I think the most agreable you could fix on. nothing can be so delightfull to a great mind, as mixing in the most agreable walks of Nature richly cultivated by art; and so deranged as to have the most chosen of our heavenly beauties all arranged & mixed in pleaseing variety in one field, it is indeed my dear sir a paradise, and my ardent wish is that you may live to make one of your own in this world and that you will meet an everlasting one hereafter I doubt not. should it so happen that I could add any thing to the field it will add to my pleasure on every reflection; was our old friend Colo. Tayloe alive he would feel himself happy in your retirement and would add every thing to your happiness in his power.
The vessell that carries this was ordered of very suddenly or the acorns &c. would have accompanied this, the next opportunity to Alexandria will certainly carry them if any time in March, but Should it so happen that no other goes, the vines as well as the Shrubs shall be conveyed in the fall, and in the course of the summer I shall make every enquiry into the vegetable fields that can be procured.
Every body here expresses there great desire to see you at this place and I flatter them it is probable you will feel an inclination in the spring to visit this part of the state. I can assure you there is no people more gratefull for your Services, or who would be more happy in convincing you of it than the citizens of the lower Counties, with every wish sir for your happiness, I do myself the honor and pleasure of writeing myself your obliged very humble servant

J: Parker


Since writeing Colo. Willoughby has sent me up a box which accompanies this and is forwarded by Dear Sir your obliged friend & humble servt J: Parker
Portsmouth Feby 28th 1785

